362 F.2d 1013
In the Matter of Leopold FRANKEL, Charged with Criminal Contempt.Leopold Frankel, Appellant.
No. 15484.
United States Court of Appeals Third Circuit.
Argued February 1, 1966.
Decided July 20, 1966.

Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Jr., Judge.
Solomon Golat, Newark, N. J., for appellant.
Archibald Kreiger, Passaic County Asst. Prosecutor, Paterson, N. J., for appellee.
Before STALEY, SMITH and FREEDMAN, Circuit Judges.
PER CURIAM.


1
This is a contempt proceeding initiated in the Superior Court of New Jersey, Law Division, under N.J.S.A. 2A:10-1. The appellant, relying on § 1443 of Title 28 U.S.C.A., removed the proceeding to the court below. The present appeal is from an order of remand entered on the motion of the Specially Assigned Prosecutor. After due consideration of the matter we find that the allegations of the petition failed to meet the requirements of either subdivision (1) or (2) of § 1443, supra. City of Greenwood v. Peacock, 384 U.S. 808, 86 S. Ct. 1800, 16 L. Ed. 2d 944 (June 20, 1966); Georgia v. Rachel, 384 U.S. 780, 86 S. Ct. 1783, 16 L. Ed. 2d 925 (June 20, 1966).


2
The judgment of the court below will be affirmed.